 1
 2
 3
 4
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:19-CR-00121-ODW
      UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      VANESA NAVA-REYES,
16      aka “Karina Nava,”
17                      Defendant.
18
19
20                                              I.
21         On May 16, 2019, Defendant Vanesa Nava-Reyes (“Defendant”) made her
22   initial appearance in this district on the Indictment filed in the United States
23   District Court for the Central District of California, Case No. 2:19-CR-00121-
24   ODW. The Court appointed Deputy Federal Public Defender Isabel Bussarakum to
25   represent Defendant.
26         Upon request of the Defendant, the Court continued the detention hearing to
27   May 21, 2019.
28   ///
 1         The Court conducted a detention hearing on May 21, 2019 based on a
 2   motion by the Government pursuant to 18 U.S.C. § 3142(e) in a case alleging that
 3   there is no condition or combination of conditions that reasonably will assure
 4   (a) the appearance of the defendant as required, and (b) the safety of any other
 5   person and the community. Defendant was represented by previously-appointed
 6   Deputy Federal Public Defender Isabel Bussarakum.
 7         Defendant submitted on the report and recommendation of the U.S. Pretrial
 8   Services Agency.
 9         The Court concludes that the Government is not entitled to a rebuttable
10   presumption that no condition or combination of conditions reasonably will assure
11   the defendant’s appearance as required and the safety of any person or the
12   community [18 U.S.C. § 3142(e)].
13
14                                            II.
15         The Court finds that no condition or combination of conditions will
16   reasonably assure: ☒ the appearance of the defendant as required.
17                      ☒ the safety of any person or the community.
18         The Court bases its conclusions on the following:
19         As to risk of non-appearance:
20         • No known bail resources;
21         • Background information unverified;
22         • No known residence for release.
23         As to danger to the community:
24         • Suspected mental condition;
25         • History of prior arrests;
26         • History of violence;
27         • Defendant currently is a restrained person pursuant to a restraining order
28            that expires August 22, 2028;

                                               2
 1         • Possession of weapons in prior conviction;
 2         • Defendant currently is serving a custodial sentence.
 3
 4                                          III.
 5         In reaching this decision, the Court considered: (a) the nature and
 6   circumstances of the offense(s) charged, including whether the offense is a crime
 7   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
 8   substance, firearm, explosive, or destructive device; (b) the weight of evidence
 9   against the defendant; (c) the history and characteristics of the defendant; and
10   (d) the nature and seriousness of the danger to any person or the community. [18
11   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
12   the U.S. Pretrial Services Agency.
13
14                                          V.
15         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
16   defendant will be committed to the custody of the Attorney General for
17   confinement in a corrections facility separate, to the extent practicable, from
18   persons awaiting or serving sentences or being held in custody pending appeal.
19   The defendant will be afforded reasonable opportunity for private consultation
20   with counsel. On order of a Court of the United States or on request of any
21   attorney for the Government, the person in charge of the corrections facility in
22   which defendant is confined will deliver the defendant to a United States Marshal
23   for the purpose of an appearance in connection with a court proceeding.
24   [18 U.S.C. § 3142(i).]
25
     Dated: May 21, 2019                    _____/s/_______________________
26
                                            HON. MARIA A. AUDERO
27                                          UNITED STATES MAGISTRATE JUDGE
28
                                                 3
